STEPHEN HARMON

NF555620 RECEIVED

Prison Number ;
Goose Creek Gorrectional Center

Place of confinement JUL 30 2019

oo — arom Bese CLERK, U.S. DISTRICT COURT
Wasilla, Alaska 99654 ANCHORAGE, A.K.

City, State, Zip
(907) 864 8100

Telephone

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

STEPHEN HARMON

(Enter full name of plaintiff in this action)

Case No. 3. \A-CV- 0021S SLey

 

 

Plaintiff, (To be supplied by Court)
vs.
PRISONER'S
MIKE DUNLEAVY-°(Ak.Gov.) and COMPLAINT UNDER
THE CIVIL RIGHTS ACT
GRAIG CLARKSON- (Ak.Att.Gen.). 42 U.S.C. § 1983

 

(Enter full names of defendant(s) in this action.
Do NOT use et al.)

Defendant(s).
A. Jurisdiction

Jurisdiction is invoked under 28 U.S.C. § 1343(a)(3).
B. Parties

1. Plaintiff: This complaint alleges that the civil rights of STEPHEN HARMON
(print your name)

who presently resides at_ Goose Creek Cor.Cnt ./22301 W.Alsop Rd./Wasilla,Ak.99654
(mailing address or place of confinement)

were violated by the actions of the individual(s) named below.

Case 3:19-cv-00213-SLG Document1 Filed 07/30/19 Page 1 of 13
2. Defendants (Make a copy of this page and provide same information if you are naming more than 3
defendants):

 

 

Defendant No. 1, Mike Dunleavy is a citizen of
(name) '
Alaska , and i is employed as. a Governor (of/&/for.. "ABEL: sAkLaskan Citizens for
(state) (defendant' $ government position/title)

State of Alaska.]

This defendant personally participated in causing my injury, and | want money
damages.
OR
<_ The policy or custom of this official’s government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).¢ Ewahis is

 

 

 

 

Defendant No. 2, Craig Clarkson is a citizen of
(name)
Alaska , and is employed as a_ Attorney General [of/&/for "ALLY Alaskan
(state) (defendant's government positionititle) G1tizens for

State of Alaska.)

This defendant personally participated in causing my injury, and | want money
damages.

S< The policy or custom of this official's government agency violates my rights, and |

seek injunctive relief (to stop or require someone do something).C Emp vis)

Defendant No. 3, is a citizen of
(name)

, and is employed as a
(state) (defendant's government position/title)

 

This defendant personally participated in causing my injury, and | want money
damages.
OR
____ The policy or custom of this official’s government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

**REMINDER***
You must exhaust your administrative remedies before your claim can go forward.
THE COURT MAY DISMISS ANY UNEXHAUSTED CLAIMS.

C. Causes of Action (You may attach additional pages alleging other causes of action and facts
supporting them if necessary. Make copies of page 5 and rename them pages 5A, 5B, etc. and rename

the claims, “Claim 4,” “Claim 5, etc.”).

Prisoner § 1983 - 2
PSOI, Nov. 2013

Case 3:19-cv-00213-SLG Document1 Filed 07/30/19 Page 2 of 13
Opel
Claim_1: On or about "Was made awee on/about mid-2013 , my civil right to
(Date)
Due-Process 14th Amend Right; was continued denied 'Vocess tol’ &'use to/of"' constitutional
(Medical care, access to the courts, due process, freedom of religion, free speech, freedom of association, freedom lawful state

from cruel and unusual punishment, etc. List only one violation.) statute(s).

was violated by the contine(ation) denial ---by Ak.Gov.Mike Dunleav
(Name of the specific Defendant who violated this right)

 

Supporting Facts (Briefly describe facts you consider important to Claim 1. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.

Describe exactly what each defendant, by name, did to violate the right alleged in Claim 1.):
Gov.Dunleavy continued the denial of

ee

a.) Access to constitutional lawful-state stautes. and

 

b.) use to and of constitutional lawful state statutes "evenll

 

onceé was made aware the Alaska Gourt's Ruled this and
instructed State to constitutional rewrite the state statutes

 

 

ie il
and have not to date; and
once I/Plaintiff Harmon as a Alaska Citizen ask him and
state to do so (see attached exhibits "A" & "B") did not.

. . fk . “ . .
c.) Alaska State Constitution’ requires constitutional toys

laws/State statutes be avvailable/used/applied in State,Not =.

 

 

 

Enphd9 = d.) U.S.Constitution mandates each state comply/have "pasicll Eee
constitutional Lee ke statues at ‘minimum to Federal Law"

 

fl
and Alaska’ ‘has not’ ‘and Alaska Court ruled !irepeadly oes not.

 

 

 

 

————
) I/Stephen Harmon ("AS A" Alaskan Avian) (Not challengeing

 

 

. . ys . . .
my sentence or conviction here) have a constitutoinal right

 

i : is ‘
> to constitutional lawful state statutes and there is not
eT

 

aves
ei currently in Alaska and

in

 

 

 

 

"ALL" Alaska citizens are effected (class) as they ["ALL"]

 

citizens are being denied lawful constitutional state statutes

 

 

currently. constitutional redo Ee constitutional lawful shate
tent AL ,stat
669 BoE eft /REEOR RATE oSiBEst char son(and House and senates"® =

e.) please see attached esi in support" and Motion

 

 

 

. should
explaining 'IWHY" asking Court to a.) consider &=b.) . rant

 

Prisoner § 1983 - 3
PSO1, Nov. 2013

Case 3:19-cv-00213-SLG Document1 Filed 07/30/19 Page 3 of 13
Claim 2: On or about "was made aware on/about mid-2013 | my civil right to
(Date)
Due-Process 14th Amend Right; was continued cenied "Access to!’ &'luse to/ofll constitutional

(Medical care, access to the courts, due process, freedom of religion, free speech, freedom of association, freedom lawful state
from cruel and unusual punishment, etc. List only one violation.) sttaute(s) .

 

was violated by the contime(ation) denial --- by Ak.Att,.Gén2Craig-=Clarkson.
(Name of the specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 2. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.

Describe exactly what each defendant, by name, did to violate the right alleged in Claim 2.):
Bice Aroeney chal CLA CEO CO abantatcl Seanad. HF
a.) Access to constitutional lawful state statutes, an

   
 

 

b.) use to and of constitutional lawful state statutes "even"

 

once was made aware of the Alaska Court's Ruled this and

 

instructed State to constitutional rewrite the state statutes

 

and have not to date; and
once I/Plaintiff Harmon as a Alaska Citizen ask him and

 

 

state to do so (see attached exhibits '!A" & "B'Ydid not,

 

c.) Alaska Gonstitution requires constitutional
laws/state stautes to be available/used/applied in Statetlare not

 

: 7 i ~ ¢t.ruled.
d.) U.S.Constitution manadates each state comply/have “basich
constitutional laws/statutes at 'Iminimum to Federal law’!

 

and Alaska has not and Alaska Court ruled repeadly does not.

 

I/Stephen Harmon ("AS A ALASKA CITIZEN") (not challenging mysentence
not challenging my conviction here) have a constitutional"right"
to constitutional lawful state statutes and there is_not

; —
currently in Alaska and C——— eo

 

 

¢€

 

"ALL" ‘Alaskan llitizens are effected (class) as they ["ALL"]
citizens are being denied lawful constitutional state statutes

currently. constitutional right to constitutional lawful state

 

 

statutes and are being denied. "knowingly and intentionaly Ep tits

ey ereaeer ie soeney General Glarkson (and house and senate a
'—) e.)please see attached "Memorandum in support" and Motion explaining

"WHY" asking court to a.)consider & b.)should Grant.

Prisoner § 1983 - 4
PSO1, Nov. 2013

Case 3:19-cv-00213-SLG Document1 Filed 07/30/19 Page 4 of 13
Claim _3: On or about , my civil right to
(Date}

 

(Medical care, access to the courts, due process, freedom of religion, free speech, freedom of association, freedom
from cruel and unusual punishment, etc. List only one violation.)

was violated by

 

(Name of the specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 3. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 3.):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prisoner § 1983 - 5
PSO1, Nov. 2013

Case 3:19-cv-00213-SLG Document1 Filed 07/30/19 Page 5 of 13
D. Previous Lawsuits
1. Have you begun other lawsuits in state or federal court dealing with {h
involved in this action, or otherwise relating to to your imprisonment?_—_——

This ig my 1S 1753 oe
Cue Flee FA?

(“
4% Ao). Tem now fn os Challenges Any Gny

 

 

 

 
 

2. If your answer is “Yes,” describe each lawsui

 

  
 
 
    

 

 

 

 

 

 

a. Lawsuit 1:
s* Pow ewe t m (nT
Plaintiff(s): 2 YY aa ths 14€2 C2 .$ et
\e@ TV Ol |, Credtangirs Strict
Defendant(s): Cause Sac AX
\ hy Please SEZ
Name and location of court: banix fe plorle
Rast Coverbcbaw (aws
Docket number: Name of judge:
Approximate date case was filed: Date of final decision:
Disposition: Dismissed Appealed Still pending

Issues Raised:

 

b. Lawsuit 2:

Plaintiff(s):

 

Defendant(s):

 

Name and location of court:

 

 

Docket number: Name of judge:
Approximate date case was filed: Date of final decision:
Disposition: Dismissed Appealed Still pending

Issues Raised:

 

3. Have you filed an action in federal court that was dismissed because it was
determined to be frivolous, malicious, or failed to state a claim upon which relief could
be granted?

Yes -<__No
If your answer is “Yes,” describe each lawsuit on the next page.

Prisoner § 1983 - 6
PSO1, Nov. 2013

Case 3:19-cv-00213-SLG Document1 Filed 07/30/19 Page 6 of 13

 
Lawsuit #1 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendant(s):

 

b. Name of federal court Case number:

 

c. The case was dismissed as: frivolous, malicious and/or failed to state a claim

d. Issue(s) raised:

 

e. Approximate date case was filed: Date of final decision:
Lawsuit #2 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendant(s):

 

b. Name of federal court Case number:

 

c. The case was dismissed as: frivolous, malicious and/or failed to state a claim

d. Issue(s) raised:

 

e. Approximate date case was filed: Date of final decision:
Lawsuit #3 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendant(s):

 

b. Name of federal court Case number:

 

c. The case was dismissed as: frivolous, malicious and/or failed to state a claim

d. Issue(s) raised:

 

e, Approximate date case was filed: Date of final decision:
4. Are you in imminent danger of serious physical injury? Yes xX No

If your answer is “Yes,” please describe how you are in danger, without legal
argument/authority:

 

 

 

 

Prisoner § 1983 - 7
Case 3:19-cv-00213-SLG Document1 Filed 07/30/19 Page 7 of P3"""*"
F. Request for Relief

Plaintiff requests that this Court grant the following relief:

1. Damages in the amount of $ Oo

2. Punitive damages in the amount of $ OT

3. An order requiring defendant(s) to_ please see attach pages can?

4. Adeclaration that please see attach page 9

 

 

5. Other: please see attach page 12 pete L
Plaintiff demands a trial by jury. xX Yes No pase

ucgoul jie TT en

me A= ateks Own WO wCetinut)

<p wets | co tN
DECLARATION UNDER PENALTY OF PERJURY). oa, exov,_

OVA $15 (F do =

The undersigned declares under penalty of perjury that s/he is the plaintiff in the ¢ fad Guy

 

above action, that s/he has read the above civil rights complaint and that the ick
information contained in the complaint is true and correct.
e asic Conghh bP

[as Ta aym</

ALL a les cat

Ark flared

Executed at_ Wasilla Alaska on 4 foebaal 5
(Location) (Date)

Zrtelen eww

' (Plaintiff's Signature)

Ate herdleue OCU Se 2 1 39°/a0hf

Original Signature of Attorney (if any) (Date)

Stephen Harmon(Prose) #265620

 

Goose Creek Cor. Cnt.
22301 W.alsop Rd

 

 

Wasilla, Ata Surralephans Number
907) 864-8100

P
Case 3:19-cv-00213-SLG Documenti1 Filed 07/30/19 Page 8 of AoE Ney aolg
10
Li
12
13
14
15
16
Li
18
19
20
21
22
23
24
25
26

continuation of Prisoner 1983 page 9 of:

F. Request for relief

Plaintiff request that this Court grant the following relief;

UK q
a A ws
me Ww 0 -
of:(4..a Declaration that/of\ this Court of: following )

 

 

The Court Determines after a review of the evidence and the
lack of shows and concludes following of and declares)
a.) The State of Alaska, Governor Gunteavy and. 4btorney
General Clarkson have not complied with their "Basic"

Constitutional obilgatory responsibilities to

 

 

 

1.) ..."faithfuly execution of the law(s) nor enforce
compliance with nor restriained violation of
anyconstitutional right by an officer}! dept.!!
"Or agency of the state or its sub-divisions..'
violations Alaska Const.Art III-16 Governors
Authority and Responsibilties-and violations

sRules of Professional Misconduct 8.4 (fraud

CN leading)

"Knowingly and Intentionalyll denied(ing—to
EC whss J G@xrovidd or ee to provide) and Appl
* Constitutional lawful state statue(s) [
— Presumptive Sentencing Statute A.S.12.55.155
and Felony Sentencing Statute A.S.12.55.125]
Dursuantto a.) State "west v State'*+.nor
y 'lrepeaded!| request by Plaintif Harmon (see
Exhibits A" & "B'") resulting in the Total
Denial of Due Process to any Alaska Citizen
agfthe Plaintiff Harmon's and compounded and
Shown this is not only “knowingly and inten-
tional'but is continuing to keep the state in|

a state of question and disrepute in Court.
proceedings of Alaska.

 

 

 

 

 

unconstitutional allowed unconstitutional laws
to be conti d_use and applied and not

constitutional addressed or correct to date
as well party to denial of due process to alll.

 

 

I West v State 223 P.3d 634 (Ak.App.Ct.2010) (HN#2)
Page 9

Case 3:19-cv-00213-SLG Document1 Filed 07/30/19 Page 9 of 13

 

¢ aor! pampoungrs these due process oa 4
7 over (15) fifteen years and counting}! kecoras
La shows. ,
ek, By) The Records/facts show that the State of
EnpntbD> 7 Alaska House and Senate were aware at |iminimum
= based on evidence of Exhibits !!IA" & "B" and

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
gS
26

continuation of Prisoner 1983 page 10 of:

F.Request for Relief

Plaintiff request that this Court grant the _ Roh howing Relief:

« LITA .
of: (3, An Order “requireing defendant(s) tos ifollowing )

 

This Court hereby ORDERS the Defendant's of [Governor Mike
Dunleavy and Attorney General Craig Clarkson] are to go to the
Alaska legislature (Governor has special session authority to

Tk ngt “Sesstowr
call into session [emergency basses qualifies as such here]) of

State of Alaska and a.) within (30) thirty days of this Order
—_——

have the two unconstitutional state laws

oO
OO

statutes listed by Court as unconstitu-
tioonal still [Alaska presumptive
Sentencing statute A.S.12.55.155 and

Alaska Felony sentencing Statute of

Og veh Keck wy 201@ determined unconstitutional | See

door Rule! Hee UOT

Stitutional rewritten for Gonstitution

 

al use/application in the State of Alaska

4
then report back to this Court '"withl!! a

—_

 

Cops of such/completed providance of a const-

bo tdte«)
itutional eomp Lance with ‘basic!! const-

 

 

state law Gi Alaska Books for use. and ~
ae, -AtSo ae — _—

will: “apply the standard set out in

State Ordered instructions on what/how to

constitutional rewrite in West v State
Piso Hes;
and) |Inow stese will" apply the U.S.Suprem

 

Court Standard that has been issued of«
————_—_S=—=—=—=

 

he

 

Page 10

Case 3:19-cv-00213-SLG Document1 Filed 07/30/19 Page 10 of 13

 

Untardiudine }

 

(DD

 

 
non wm &F-& WH MW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

F. Request for Relief

 

continuation of Prisoner 1983 page 11 of:

(continuation of 3. An Order requireing defendants to:)

Agoly PAG Supine Ch Stereo

@ in 2016 '"specificaly'"' setting the Standard
" wb

wl
of: Montogmery v Lousiana 136 S.Ct. 718 (2016)

ZAMS —» 1.) "what ig" a unconstitutional law and
SS
"what!! is required to be done with a

litigant and “2:

= eee eee wee te dS 1 ome

SuQnce —7 2.) “what thésCoutt'"(U.S.Supreme Ct.) has

 

 

—_—_———
Mandated to be done with a litigant
and Relief due to such a litigant
effected by a unconstitutional law,
[= wphers 3.) "The application of retroapplicatiot"
—" to and on a litigant effected by an

unconstitutional law and 'Iwhatll it

instructs"a state" "to not do or not
———=>

to insit on doing or woould be a
TY

constitutoinal violaiton/denial by a

 

State to such a litigant effected by.

enprsse — > 4.) Due to the length of time that State
a

 

— Alaska has allowed these state: statute
to go unconstitutional and due to the
U.S.Supreme Court updated determinatio
on Unconstitutional law and applicatio
of Montogmery v Lousiana 136 S.Ct.718

any litigant sentenced under presump-

Page 11

Case 3:19-cv-00213-SLG Document1 Filed 07/30/19 Page 11 of 13

7

ve

=~

 
fF Ww YH

Mn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

continuation of Prisoner 1983 page 12 of:

Request for Relief

(continuation of 3. An Order requireing defendants to: )

?

tive sentenceing statute A.S.12.55.155

and A.S.12.55.125 is and well be effected

cowed LAW TS VOL
and applies to. Ts nd LAO TG

State of Alaska should have not waited 15 plus years and then
. ~~ ——

 

—————
Ordered to provide "basicil constitutional state statutes/laws
ween st.

for it citizens and Plaintif Harmon . CMPHAS
To se roe Wits MWintwuwn Sharerels Séfous

wm SSP SB eee we ee ee ee Mee ee we ww ew me ew ew wm ewe we ew EP See ee ewe ew rene ewe

 

PR Wyle ti
F. Request for Relief V4 aM “rnfe whvved)
5.Other: following —_)

 

The Court is asked what if any other action it deems

as lawful and required based on the violaitons of Constitutional

rights to Plaintiff and Alaska Mitizens as a class be rendered
eke
as this Deems necessary in the interest of Justice and advancemeg
Ve

of Justice please render down ald Bn Plaintiff ask/request.

 

 

ro Lawde Aske ThebWWS Memofendum (4 Sup poet Be clubs

Ww 1983 Appttekon Chen oleae ksGyrSeuks ty heSconeds
To Consider Ont Responcle To PlSo dn Defic nk Resear St ,

_ - ——

. Be plamo 1H) §

———

continuation of Prisoner 1983 Page 12 -:

Case 3:19-cv-00213-SLG Document1 Filed 07/30/19 Page 12 of 13

 

 
st
S

oS

3S

oS

So

=|

oS

oS

43 off3

—

~™nnWUU'Sdgn c/L 6X ele ‘do

mone UAC

—__

 

ge o
2g , 1 ey a
3 CS b6 msg PMY | S
| i
| sf fy “WU WL veg ree 5
ee S/d HE 4d f? NWSI q Say 3INpayos OL a ; G
|Z é | “ ag yy 1G) 42.nysig SES FRAT *SullUO Seuidding “pu
| 23 . AD 4 WE) > *SITEHEAE dn youl,
= c 01 ae : “9ueunsuy PUoneUayy POWs,
8 2 | ; “SUCH EUNSap py eweqUl
ae “FU Auew 0} pepniouy MONDIOVEL Sash &
ap | +*P8iJI9adg MAAtap jo age
aa a
e | ©
e ©
Z| a
3 |
og | a
Gs | { Sz 4
| #F AFUE SAY Sey NI
; 28 ry wy fF32M lr ee AL Old s
} 2 | é 1
He PPD 13399 r<00)
Sa | ! .
gz CEDS AEG, rouse MBH dBEo

          

H Lo Yaulugsy es | DINAS MWS0g ra
fy | ’ SE92 Suet ©000 op4g PTO UVS Glin

SE LOS FL LWipg :
S966 qI7

   
  

 

TPIS OF ATW

ly SS

  

“EMV OC] Non

 

 

Case 3:19-cv

 

oe
